Citation Nr: 1502358	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating higher than 50 percent for service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

REMAND

The Veteran's active duty service included periods from January 1976 to December 1980, and from September 1986 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which continued a 50 percent rating for panic disorder (previously rated as anxiety disorder, somatoform disorder with hyperventilation syndrome).  The Veteran testified at a June 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.

In May 2011, the Veteran was afforded a VA examination in connection with his claim for an increased evaluation.  A GAF score of 55 was assigned and the examiner found the Veteran's psychiatric symptoms productive of occupational and social impairment with reduced reliability and productivity.  Since the May 2011 examination, review of the Veteran's claims folder, to include his June 2014 Board hearing testimony, suggests an increase in the severity of his psychiatric symptomatology.  Approximately four years have passed since this last examination, and the Board believes that a new examination is necessary to determine the Veteran's current level of disability.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, the Veteran has asserted in the context of his claim for a higher evaluation that he is now unemployable.  In a December 2012 statement by the Veteran's representative, he expressed the Veteran's contention that his psychiatric disability prevents him from obtaining gainful employment.  A July 2013 letter from a VA mental health nurse practitioner indicates that the Veteran was under her care and receiving treatment for panic disorder without agoraphobia.  She stated that while the Veteran's symptoms typically could have been managed with supportive treatment and medication, she feared stress related to employment could exacerbate his condition.  She strongly advised him to avoid situations that could trigger panic attacks and/or exacerbate underlying symptoms (i.e. where he was unable to stop, lie down, and focus on breathing exercises) as those were counterproductive to treatment and strongly discouraged.  Therefore, in light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), VA must consider the question of whether, as part of the current question of entitlement to a higher rating, the Veteran is now unemployable because of his psychiatric disability.

The Board also notes that the Veteran testified to having applied for Social Security Administration (SSA) benefits.  It is unclear from the record whether he has received or is in receipt of disability benefits.  Therefore, if he is in receipt of disability benefits for a mental health condition, any determinations and the medical records upon which they are based should be obtained.

The Board requests that records of ongoing VA treatment be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records since August 2012 and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Request from the SSA copies of any disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If the records are unavailable, the claims file should be annotated as such and the Veteran should be given opportunity to provide the records himself.

3.  Send the Veteran a Veterans Claims Assistance Act of 2000 letter pertaining to the issue of entitlement to a total rating based on individual unemployability (TDIU).  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

4.  Once the above-requested development has been completed, schedule the Veteran for an examination to determine the current severity of his psychiatric disability.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  All symptoms and their frequency should be identified.  A GAF score should be provided in accordance with DSM-IV.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

The examiner must also specifically address whether the Veteran is totally occupationally and socially impaired or is otherwise unemployable due to his psychiatric disability.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and education history.  Following examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected psychiatric disability precludes him from securing or following substantially gainful employment, without consideration of his age, and taking into account his educational and occupational history and background. 

A full and complete rationale for all opinions expressed must be provided.

5.  After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to a higher rating, including the question of TDIU based on psychiatric disability.  If a sought-after benefit remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


